I dissent from that portion of this opinion wherein it is held that the trial court was not in error in permitting the plaintiff to introduce a large amount of highly prejudicial evidence upon matters which were no longer at issue on the trial of the cause. The defendant's offer to go to trial upon the sole issue "as to the nature and extent of the injuries and the amount of just compensation *Page 306 
to which the plaintiff is entitled" could not be otherwise interpreted than as a withdrawal of every denial of negligence in its answer upon which an issue of negligence could be predicated and hence upon which evidence could be producible. Had the defendant's answer contained no denials of the defendant's alleged negligence, but only denials as to the extent of the plaintiff's injuries, could it be contended that the plaintiff would nevertheless be entitled to present a large amount of inflammable evidence upon the subject of the defendant's past and proximate acts of negligence, the obvious purpose of which could be only to arouse resentment and prejudice in the minds of the jurymen? If so, this judgment is correct. If not, it should be reversed.